DETAILED ACTION
Status of the Claims
	Claims 1-13 are pending in the instant application. Claim 13 has been withdrawn based upon Restriction/Election as discussed below. Claims 1-12 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
	Applicant’s election without traverse of Group I drawn to composition(s) of matter, currently claims 1-12, in the reply filed on 09/28/2022 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.
	Claim 13 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/28/2022.
Priority
	The U.S. effective filing date has been determined to be 12/29/2020, the filing date of the instant application. Applicant's claim for a foreign priority date of, 12/31/2019, the filing date of document KR-10-2019-0179997, is acknowledged, however no English translation of the foreign priority document KR-10-2019-0179997has been provided such that the examiner can confirm written description support therein. Accordingly, foreign priority to this document cannot be afforded at this time.
	Information Disclosure Statement
	No Information Disclosure Statements have been filed in the instant application. Applicants are reminded of their duty to disclose patents and publications relevant to the patentability of the instant claims. Applicant is reminded of the requirements of 37 CFR 1.56 and Li Second Family Limited Partnership v. Toshiba Corp., 56 USPQ2d 1681 (Fed. Cir. 2000); accord McKesson Information Solutions, Inc. v. Bridge Medical, Inc. 487 F.3d 897, 913. (Fed.Cir.2007).

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is rejected as being indefinite because the claim recites “A metal material extraction sheet that has a predetermined area” in line 1. It is unclear what exactly the metes and bounds of “a predetermined area” should be considered. The composition includes electrospun nanofibers which have a surface area, as well as a sheet physical shape which would have an area as well. For example, “a predetermined area” could mean the surface area of the nanofibers, particularly as a high surface area is applicable to adsorption of chemical species such as metals (e.g. BET surface area of the nanofibers1); or it could mean a square area of a surface of a patch or mask which is less than the backing or support sheet (e.g. covering nose and mouth in a mask that cover most of the face). Applicant is referred to Ex parte Miyazaki (BPAI 11/19/2008) (Horner, APJ) (precedential).  A five member expanded panel of the Board held that "if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 USC 112, second paragraph, as indefinite."  Miyazaki, slip op. at 11-12. Appropriate clarification is required.
	Claim 9 is rejected as being indefinite because the claim recites “a sheet layer having a predetermined area” in line 2. It is unclear what exactly the metes and bounds of “a predetermined area” should be considered. The composition includes electrospun nanofibers which have a surface area, as well as a sheet physical shape which would have an area as well. For example, “a predetermined area” could mean the surface area of the nanofibers, particularly as a high surface area is applicable to adsorption of chemical species such as metals (e.g. BET surface area of the nanofibers, see Zhang et al., cited above); or it could mean a square area of a surface of a patch or mask which is less than the backing or support sheet (e.g. covering nose and mouth in a mask that cover most of the face). Applicant is referred to Ex parte Miyazaki (BPAI 11/19/2008) (Horner, APJ) (precedential).  A five member expanded panel of the Board held that "if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 USC 112, second paragraph, as indefinite."  Miyazaki, slip op. at 11-12. Appropriate clarification is required.
	Claim 10 is rejected as being indefinite because the claim recites “the surface layer is formed in a region of 1/10 or less of the surface area of the sheet layer in lines 1-2. As discussed above the recitation of “a predetermined area” in claim 9 is unclear, and it is therefore unclear what exactly “1/10 or less of the surface area of the sheet layer” should be limited to. The composition includes electrospun nanofibers which have a surface area, as well as a sheet physical shape which would have an area as well. For example, “a predetermined area” could mean the surface area of the nanofibers, particularly as a high surface area is applicable to adsorption of chemical species such as metals (e.g. BET surface area of the nanofibers, see Zhang et al., cited above); or it could mean a square area of a surface of a patch or mask which is less than the backing or support sheet (e.g. covering nose and mouth in a mask that cover most of the face). Applicant is referred to Ex parte Miyazaki (BPAI 11/19/2008) (Horner, APJ) (precedential).  A five member expanded panel of the Board held that "if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 USC 112, second paragraph, as indefinite."  Miyazaki, slip op. at 11-12. Appropriate clarification is required.
	Claim 6 is rejected as being indefinite because it is unclear what the metes and bounds of “a nutritional agent,” as recited in line 5, should be considered. Appropriate clarification is required.
	The remaining claims are rejected as depending and doing nothing to clarify the above identified issue(s) of claims 1, 6, 9 and 10.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-2, 4-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over SEO (US 2018/0117370; published May, 2018) in view of Ma et al. (“Blend-electrospun poly(vinylidene fluoride)/polydopamine membranes: self-polymerization of dopamine and the excellent adsorption/separation abilities,” 2017; RSC; Journal of Materials Chemistry A, Vol. 5, pp. 14430-14443); and Liu et al. (“Polydopamine and Its Derivative Material: Synthesis and Promising Applications in Energy, Environmental, and Biomedical Fields,” 2014; ACS; Chemical Reviews, Vol. 114, pp. 5057-5115).
Applicants Claims
	Applicant claims a metal material extraction sheet that has a predetermined area, and dopamine whose color changes when reacting with metal material and which is provided on at least a part of an outer surface of the metal material extraction sheet (instant claim 1).
	Applicant further claims the metal material extraction sheet further comprises a functional raw material, and wherein the functional raw material includes one or more of a vitamin, a whitening agent, a skin tone changing agent, an anti-wrinkle agent, an anti-aging agent, an anti-acne agent, a moisturizing agent, and a nutritional agent (instant claim 6).
	Applicant further claims a sheet mask comprising a metal material extraction sheet according to claim 1, wherein the metal material extraction sheet is deformable to correspond to a user’s body shape, and the dopamine is provided to a user’s body side of the metal extraction sheet (instant claim 12).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            SEO teaches “a mask having a built-in adsorptive membrane, the mask including: a mask body having the built-in adsorptive membrane for adsorbing foreign substances contained in air; and a hanger band fixed to the mask body to be hung and fixed to the ear, wherein the adsorptive membrane comprises: a support member having a plurality of first pores; and a first adsorptive member that is stacked on the support member and has a plurality of second pores formed therein and that is made by accumulating ion exchange nanofibers for adsorbing ionic foreign substances in the foreign substances.” (see whole document, particularly the abstract). SEO further teaches that: “the mask having a built-in adsorptive membrane according to an embodiment of the present disclosure, may further comprise a nanofiber web that is laminated on the first adsorptive member and has a plurality of pores formed therein and that is made by accumulating nanofibers containing dopamine, to which functional groups for adsorbing foreign substances are attached.” [emphasis added]([0030]). And further that: “According to some embodiments of the present disclosure, since the adsorptive membrane built in the mask can adsorb a heavy metal ionic foreign substance and a heavy metal ultrafine foreign substance, there are advantages that the mask can increase the purification ability of the contaminated air, and the mask can be utilized as a mask for various purposes such as a medical mask, an industrial mask, and a living-use mask.” [emphasis added]([0039])(instant claim 1, “A metal material extraction sheet that has […] dopamine […].”).
	SEO teaches “a web prepared by electrospinning a spinning solution formed by mixing the dopamine with a solvent and a polymer substance.” [emphasis added]([0032] & [0108]), and that “Here, the polymer is a resin that is capable of being electrospun, capable of being dissolved in an organic solvent for electrospinning, and capable of forming nanofibers by electrospinning, but is not particularly limited thereto. For example, the polymer may include: polyvinylidene fluoride (PVdF), […] polyacrylonitrile (PAN) […].” ([0083] to [0085])(instant claim 2; “nanofibers in which a polymer and the dopamine are mixed in a preset ratio.”).
	SEO teaches that: “The adsorptive member 120 formed by accumulating the ion exchange nano fibers is a web structure of ion exchange nanofibers. The web is ultra-thin, ultra-light in weight, and large in specific surface area.” ([0090]); and “
In other words, as shown in FIG. 6, the ion exchange nanofibers 121 discharged from a spinning nozzle 210 of the electrospinning apparatus are stacked on the supporting member 110, and the stacked ion exchange nanofibers 121 are accumulated, and thus a web-shaped adsorptive member 120 is formed.” ([0092], Figure 6)(instant claim 2: “formed by intertwining or aligning in a predetermined direction nanofibers”).
	SEO teaches that: “Referring to FIG. 4, the adsorptive membrane 100 applied to the mask according to the first embodiment of the present disclosure includes: a support member 110 having a plurality of first pores; and an adsorptive member 120 which is stacked on the support member 110 and has a plurality of second pores formed therein, and which is made by accumulating ion exchange nanofibers for adsorbing foreign substances.” ([0069])(instant claim 1, “dopamine […] is provide on at least a part of the outer surface of the metal material extraction sheet.”). SEO teaches a pore size of  “3 µm or less” ([0025])(instant claim 4).
	SEO teaches that: “Referring to FIG. 7, an adsorptive membrane applied to a mask according to the second embodiment of the present disclosure includes: a support member 110 having a plurality of first pores; a first adsorptive member 120a stacked on an upper surface of the support member 110 and having a plurality of second pores formed therein and made by accumulating ion exchange nanofibers for adsorbing foreign substances; and a second adsorptive member 120b stacked on a lower surface of the support member 110 and having a plurality of third pores formed therein and made by accumulating ion exchange nanofibers for adsorbing foreign substances.” ([0094])(instant claim 11).
	SEO teaches face mask, corresponding to the shape of the face (Figure 1; [0036])(instant claim 12).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of SEO is that SEO does not expressly teach: (1) a color change upon reacting (e.g. binding) with the metal; (2) the weight ratio of the dopamine and the polymer is between 1:1 and 1:10 (instant claim 5); (3) the impregnation with a pH 8.5 or higher liquid (instant claims 7-8); or (4) the inclusion of a raw material such as a Vitamin (instant claim 6).
	Ma et al. teaches blende-electrospun poly(vinylidene fluoride)/polydopamine membranes (see whole document). Ma et al. teaches that “Owing to its outstanding mechanical properties, high thermal stability, excellent chemical stability and good processing ability such as film-forming ability, poly(vinylidene fluoride)(PVDF) as a typical semicrystalline polymer has been widely considered to be one of the most appropriate membrane material.” (§Introduction, lines 1-6). Ma et al. further teaches that: “Electrospinning technology is rapidly emerging as a simple fabrication method used to prepare highly porous membranes. Compared with the membranes prepared through the common thermal-induced phase inversion method, the membranes prepared through electrospinning technology exhibit relatively high porosity, high surface area, and high pore interconnectivity.” (p. 14431, col. 1, 1st full paragraph).
	Ma et al. teaches that: “It has been widely demonstrated that the porous membranes which are coated by PDA exhibit great potential applications in wastewater treatment, such as enhancing water flux, removing heavy metal ions […].” [emphasis added](p. 14431, col. 2, lines 33-36). 
	Ma et al. teaches that: “The sample was prepared according to the show chart as shown in Fig. 1, including three steps. Step I was relating to the preparation of PVDF/DA mixed solution. First, a certain amount of PVDF (20 wt%) was dissolved in the mixture of dimethylacetamide (DMAc) and acetone with a volume ratio of 1 : 1. After being continuously stirred for 4 h at a solution temperature of 50 °C, the PVDF solution was then obtained (Fig. 1a). Subsequently, a certain amount of dopamine (50% of PVDF) was added into the PVDF solution and the solution was further stirred for 1 h with the aid of sonication (Fig. 1b). […] The electrospun PVDF/DA membrane was immersed into the 10 mM Tris–HCl buffer solution at a pH value of 8.5 and the solution temperature of 30 °C for different time lengths (Fig. 1d).” [emphasis added](p. 14432, §2.2, lines 1-10 & 17-20). The examiner notes that one of ordinary skill in the art would have clearly recognized that in order to adsorb metal ions, a membrane including (poly)dopamine as an active for removal of heavy metal ions (as is Ma et al. and SEO) the membrane would have required to be wet/moist as ions can only dissociate in a liquid state, therefore it would have been prima facie obvious to impregnate the membrane of SEO with a liquid having a pH value of 8.5 as suggested by Ma et al. and in view of the ordinary level of skill in the art to which the invention pertains (instant claims 7-8). Additionally, while SEO clearly describes electrospinning a polymer such as polyvinylidene fluoride (PVdF), or polyacrylonitrile (PAN), among others ([0083] to [0085]), SEO does not expressly describe the suitable ratio, Ma et al. teaches a ratio of dopamine that is 50% of the amount of PVDF (i.e. the polymer). And while this appears to describe a weight ratio of 1:1, and instant claim 5 excludes the endpoint, the disclosed ratio of 1:1 is close enough to render obvious the claimed range (MPEP 2144-I: “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”). Additionally, the examiner argues that the mask of SEO including, e.g., an electrospun polyvinylidene fluoride (PVdF)/(poly)dopamine adsorption membrane, is directed at the same intended use, that is, “the adsorptive membrane built in the mask can adsorb a heavy metal ionic foreign substance and a heavy metal ultrafine foreign substance” ([0039]), such that one of ordinary skill in the art would have optimized the electrospun fiber film in order to produce the best possible membrane for adsorption of heavy metal ions (MPEP §2144.05-II(A & B)).
	Ma et al. further teaches that “Fig. 9a shows the digital photographs of MB solutions after the PVDF/PDA-30 membrane sample was immersed into it. One can see that with the increase of the adsorption time, the color of the solution varies from dark blue to light blue, while the membrane becomes dark. After being adsorbed for 12 h, the solution becomes nearly transparent and the membrane becomes very dark, which indicates that most of MB molecules in the solution are adsorbed by the PVDF/PDA-30 membrane.” (p. 14436, §3.3, 2nd paragraph)(instant claim 1, “dopamine whose color changes when reacting with metal material”).
	Further regarding the color change, Liu et al. teaches that: “The solution oxidation method is the most widely used protocol for the production of polydopamine. Its monomer, dopamine, can be oxidized and spontaneously self-polymerize under alkaline conditions (pH > 7.5) with oxygen as the oxidant. This self-polymerization reaction is so mild without the need for any complicated instrumentation or harsh reaction conditions. When dopamine monomers (commercially available dopamine hydrochloride is typically used) are added into an alkaline solution, the polymerization of dopamine monomers immediately occurs, coupled with a color change from colorless to pale brown, and finally turning to deep brown with passing time.” (see whole document, particularly p. 5059, §2, 1st paragraph). Thus, color a change (from colorless to pale brown, and finally turning to deep brown) is a property of (poly)dopamine, and therefore would have been expected in the compositions of SEO.
	Liu et al. teaches separation of heavy metal ions from water, and particularly that: “For achieving a high adsorption rate, the adsorbents are required to have a large number of binding sites for these contaminants. Taking into consideration the existence of abundant functional groups such as catechol groups, amine groups, and aromatic moieties, polydopamine is expected to offer a large number of active sites for binding heavy metal ions and organic pollutants via electrostatic interaction, coordination or chelation, hydrogen bonding, or π-π stacking interactions, which has stimulated extensive research on the polydopamine-based adsorbent materials.” (paragraph bridging pp. 5098-5099). Liu et al. further teaches colorimetric detection which involves a color change (p. 5105, §8.2.2).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a membrane composed of a polymer such as polyvinylidene fluoride (PVdF) and (poly)dopamine by electrospinning for adsorption of heavy metal ions, as suggested by SEO, Ma et al. and Liu et al., and produce the instantly claimed invention in order to provide a sheet-type membrane for adsorption of heavy metal ions and protecting  the user from the same.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over SEO in view of Ma et al. and Liu et al. as applied to claims 1-2, 4-5 and 7-12 above, and further in view of Cramariuc et al. (“Fiber diameter in electrospinning process,” 2013; ELSEVIER; Journal of Electrostatics, Vol. 71, pp. 189-198).
Applicants Claims
	Applicant claims a metal material extraction sheet that has a predetermined area, and dopamine whose color changes when reacting with metal material and which is provided on at least a part of an outer surface of the metal material extraction sheet (instant claim 1). And further claims the diameter of the nanofibers is between 10 nm and 50 nm (instant claim 3).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            SEO teaches a mask having a built-in adsorptive membrane, the mask including: a mask body having the built-in adsorptive membrane for adsorbing foreign substances by accumulating ion exchange nanofibers for adsorbing ionic foreign substances in the foreign substances such as heavy metals, as discussed above and incorporated herein by reference.
	Ma et al. teaches blended-electrospun poly(vinylidene fluoride)/ polydopamine membranes, as discussed above and incorporated herein by reference.
	Liu et al. teaches the properties and applications of (poly)dopamine materials, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of SEO, Ma et al. and Liu et al., is that these references not expressly teach: (1) the diameter of the nanofibers is between 10 nm and 50 nm (instant claim 3).
	Cramariuc et al. teaches that: “Electrospinning is a method of producing superfine fibers with diameters ranging from 10 µm down to 10 nm by forcing a polymer melt or a solution through a spinnerette by electric field and subsequently drawing the resulting filaments as they solidify or coagulate.” And that: “Their small diameter offers advantages for filtration and composite materials. Their high surface area makes them attractive as catalyst supports and for targeted drug delivery.” (p. 189, col. 1, lines 1-5 & 12-15).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a membrane composed of a polymer such as polyvinylidene fluoride (PVdF) and (poly)dopamine by electrospinning for adsorption of heavy metal ions, as suggested by SEO, Ma et al. and Liu et al., and produce the instantly claimed invention in order to provide a sheet-type membrane for adsorption of heavy metal ions and protecting  the user from the same; and to electrospin nanofibers having a size from 100 nm (SEO) down to 10 nm, as suggested by Cramariuc et al. in order to increase the surface area of the nanofibers and thereby increase adsorption ability of the (poly)dopamine in the nanofibers (Liu et al. teaching that “Besides the aforementioned active sites, a high surface area is also a crucial factor for adsorbent materials.”, p. 5099, col. 2, first full paragraph, lines 1-2).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over SEO in view of Ma et al. and Liu et al. as applied to claims 1-2, 4-5 and 7-12 above, and further in view of SALIM (US 8,317,762; published November, 2012).
Applicants Claims
	Applicant claims a metal material extraction sheet that has a predetermined area, and dopamine whose color changes when reacting with metal material and which is provided on at least a part of an outer surface of the metal material extraction sheet (instant claim 1). And further claims the diameter of the nanofibers is between 10 nm and 50 nm (instant claim 3).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            SEO teaches a mask having a built-in adsorptive membrane, the mask including: a mask body having the built-in adsorptive membrane for adsorbing foreign substances by accumulating ion exchange nanofibers for adsorbing ionic foreign substances in the foreign substances such as heavy metals, as discussed above and incorporated herein by reference.
	Ma et al. teaches blended-electrospun poly(vinylidene fluoride)/polydopamine membranes, as discussed above and incorporated herein by reference.
	Liu et al. teaches the properties and applications of (poly)dopamine materials, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of SEO, Ma et al. and Liu et al., is that these references not expressly teach: (1) the inclusion of a raw material such as a Vitamin (instant claim 6).
	SALIM teaches a skin patch for adsorbing toxins such as heavy metals from a body that includes Vitamin A, among other ingredients (see whole document, particularly the abstract; col. 3, lines 5-7; Table 1 & claim 1). It would have been prima facie obvious to include Vitamin C in the composition of SEO as this component was a known component of heavy metal absorbing membranes, as suggested by SALIM.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a membrane composed of a polymer such as polyvinylidene fluoride (PVdF) and (poly)dopamine by electrospinning for adsorption of heavy metal ions, as suggested by SEO, Ma et al. and Liu et al., and produce the instantly claimed invention in order to provide a sheet-type membrane for adsorption of heavy metal ions and protecting  the user from the same; and to include Vitamin C, as suggested by SALIM as this component was a known component of heavy metal absorbing membranes (MPEP §2144.06-I).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner cites the following non-patent literature references as pertinent prior art: Fang et al. (“Internal pore decoration with polydopamine nanoparticle on polymeric ultrafiltration membrane for enhanced heavy metal removal,” 2017; ELSEVIER; Chemical Engineering Journal, Vol. 314, pp. 38-49) is cited as teaching heavy metal removal from water (see whole document); Xie et al. (“Mussel inspired protein-mediated surface modification to electrospun fibers and their potential biomedical applications,” 2012; WILEY Periodicals; Journal of Biomaterials Research A, Vol. 100A, Issue 4, pp. 929-938) is cited as teaching electrospun poly(e-caprolactone)/(poly)dopamine fibers for biomedical applications (see whole document); and Waite (“Mussel adhesion - essential footwork,” 2017; The Company of Biologists; Journal of Experimental Biology, Vol. 220, pp. 517-530) is cited an teaching dopamine-metal interactions as it pertains to mussel adhesion (see whole document; particularly the Glossary (p. 518); paragraph bridging cols. 1-2 on page 525; p. 528 col. 2, lines 6-7 & 17-19). The examiner cites the following Patent documents as pertinent prior art: CABADOS (US 2011/0064787) is cited as teaching a detoxifying patch such as for the removal of heavy metals, and including a color change feature (see whole document, particularly the abstract, [0041] & [0042]); JEONG (US 2018/0133658); is cited as teaching membranes including (poly)dopamine (see whole document); SO (US 2016/0136586) is cited as teaching electrospinning of polymer/(poly)dopamine nanofibers (see whole document).
	Claims 1-12 are pending and have been examined on the merits.	Claims 1-12 are rejected under 35 U.S.C. 112(b); and claims 1-2, 4-5 and 7-12 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                          /TIGABU KASSA/                                                                  Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Zhang et al.; “Polydopamine-sheathed electrospun nanofiber as adsorbent for determination of aldehydes metabolites in human urine,” 2016; ELSEVIER; Analytica Chimica Acta, Vol. 943, pp. 74-81; see, e.g., p. 76, §3.1, 2nd paragraph.